COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                ORDER ON MOTION FOR EN BANC RECONSIDERATION



Case numbers: 01-12-01138-CR, 01-12-01139-CR, 01-12-01140-CR, and 01-12-01141-CR

Style: Jerome Goody v. The State of Texas

Date motion filed:     October 25, 2013

Party filing motion:   Appellant


The Court having voted against rehearing en banc, it is ordered that the motion for rehearing en
banc is denied.




Judge’s signature:     /s/ Terry Jennings
                       Acting for the Court

Before: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Sharp, Massengale,
Brown, and Huddle.




Date: March 11, 2014